Moss, Chief Justice.
Cecil Tommy Fields, the appellant, was sentenced to pay a fine of $4,000.00 or serve a term of four years imprisonment. He was indigent, and was therefore, compelled to begin serving the sentence of four years.
He applied to the Court of Common Pleas of Richland County for post-conviction relief. His contention is that the execution of the alternative sentence deprived him of equal protection of the laws as guaranteed by the Fourteenth Amendment of the Constitution of the United States. He argues that he is incarcerated solely because he lacked funds with which to pay the fine imposed.
The lower court denied relief. Fields has appealed.
The same issue involved herein is before the Court in the case of Richards, etc. v. Crump, etc. et al., 197 S. E. (2d) 298, being filed herewith.
For the reason stated in that opinion, we are of the view that Fields is entitled to be resentenced by the Florence County Court of General Sessions and, accordingly, the case is
Remanded.
Lewis, Bussey, Brailsford and Littlejohn, JJ., concur.